   Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 1 of 28




             IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF TEXAS
                      HOUSTON DIVISION

UNITED STATES OF AMERICA,     §
    Respondent,               §
                              §               CRIM No. 4:15-CR-44-3
v.                            §               CIV No. 4:19-CV-3617
PEDRO HERRERA-ALVARADO; aka §
BETRON-ALVARDO; aka AVILES- §
REBOLLAR; aka GALICIA-        §
ALCANTRA; aka KIKI; aka JOSE, §
Petitioner                    §

       UNITED STATES’ MEMORANDUM IN OPPOSITION
                   TO § 2255 MOTION

     The United States respectfully requests that this Court deny the §

2255 Motion filed by Pedro Herrera-Alvarado because the record

conclusively shows that no relief is appropriate. United States v. Santora,

711 F.2d 41 (5th Cir. 1983). Herrera-Alvarado’s ineffective assistance of

counsel claims are meritless because he fails to meet his burden under

Strickland to show that counsel performed deficiently, causing him

prejudice, and his claims are contradicted by the record. His motion

cannot support relief and should be denied.




                                     1
    Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 2 of 28




    I.     Herrera-Alvarado and his             brother were heroin
           distributers and organizers          of a drug trafficking
           organization.

         Pedro and his brother Jose Herrera-Alvarado operated a drug

trafficking organization (“DTO”) in Houston, Texas. PSR ¶ 8. 1           The

Herrera-Alvarado brothers recruited and directed co-defendants Aaron

Cervantes, Genaro Nunez, Demetrio Rodriguez, and Jaime Telles-Santos

to store and distribute large amounts of heroin, other narcotics, and

firearms. PSR ¶ 8.

         In April 2014, a DPS trooper stopped Nunez, Rodriguez, and Telles-

Santos in Port Arthur, Texas for speeding. PSR ¶ 9. Nunez consented to

a search of the vehicle, and the trooper discovered 2,018 grams of heroin,

251 grams of methamphetamine, 200 grams of cocaine, 1.9 ounces of

marijuana, and 16 firearms in a hidden compartment. PSR ¶ 9. A video

from Nunez’s phone showed Rodriguez, Telles-Santos, a man named

“Clyde,” and Arthur Small at a farm with the vehicle and the same

narcotics and firearms that were seized. PSR ¶ 10. DEA agents




1 “DE” refers to docket entries in Crim. No. 15-CR-00044; “PSR” refers to the
presentence investigation report filed on January 24, 2017.
                                      2
   Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 3 of 28




interviewed Small who admitted to purchasing heroin from Rodriguez

and Herrera-Alvarado on multiple occasions. PSR ¶ 11.

        DEA opened an investigation into the DTO. One day in late 2014,

DEA established surveillance near Cervantes’s apartment. PSR ¶ 14.

The agents observed the arrival of the Herrera-Alvarado brothers and

watched Cervantes and his wife leave the apartment. Id. Agents stopped

Cervantes and his wife, and they confirmed they lived at the apartment.

Id. When the Herrera-Alvarado brothers left the apartment, the agents

arrested them and Cervantes who had returned to the apartment. Id.

Cervantes’s wife confirmed she lived there with Cervantes and their

children and consented to a search of apartment. Id. In the apartment,

agents observed various materials used to process or “cut” heroin, other

drug paraphernalia, and discovered 3,236 grams of black tar heroin. PSR

¶ 15.

             a. Herrera-Alvarado threatens Cervantes.

        DEA agents interviewed Cervantes twice following his arrest. PSR

¶¶ 19, 31. Cervantes reported that he was employed by the DTO to

deliver large quantities of heroin to customers and to return the proceeds

to the Herrera-Alvarado brothers. PSR ¶ 19. Cervantes provided the


                                     3
   Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 4 of 28




names and descriptions of the DTO’s customers and the amount of drugs

that were sold to them. PSR ¶¶ 32-42.

     Herrera-Alvarado directed Cervantes to use an apartment as a

location to store and process heroin. PSR ¶ 19. On the day of their arrest,

the Herrera-Alvarado brothers arrived at the apartment to prepare and

package the heroin. PSR ¶ 44. While they were cutting and preparing the

heroin, Cervantes was running errands and delivering heroin at Herrera-

Alvarado’s instruction. Id. After their arrest, Cervantes and the Herrera-

Alvarado brothers were placed in the same patrol car. Id. Herrera-

Alvarado told Cervantes to confess that the heroin in the apartment was

his and that prisoners would know why they were incarcerated and who

put them there thereby threatening Cervantes if he did not accept

responsibility. Id. Cervantes told agents that he was intimidated by

Herrera-Alvarado. Id.

           b. Intercepts confirm Herrera-Alvarado instructed
              Cervantes and others on the delivery of drugs.
     The DEA’s investigation was comprised of authorized intercepts on

Herrera-Alvarado’s phones, which confirmed that Herrera-Alvarado

facilitated the drug trafficking conspiracy. PSR ¶ 21. In one intercepted

phone call, Herrera-Alvarado advised Cervantes on how to avoid police

                                     4
    Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 5 of 28




detection. PSR ¶ 24. Herrera-Alvarado instructed Cervantes to travel

with family members and to have a car seat in the back of the car to

appear less suspicious while driving and to remain calm when other

vehicles are stopped. Id. In multiple intercepted calls, Herrera-Alvarado

arranged heroin deliveries to customers. PSR ¶ 21. The intercepts, the

observed drug transactions, and co-conspirators’ interviews identified

approximately 31,026 grams of heroin were sold. PSR ¶ 53.

            c. DTO’s customers described Herrera-Alvarado with a
               gun during heroin deliveries.

      DEA agents also interviewed DTO customers, Ronnie and Lynn

Mayhall. PSR ¶ 25. The Mayhalls purchased heroin from the DTO since

2005. Id. Herrera-Alvarado described the inner-workings of the DTO to

the Mayhalls and that Herrera-Alvarado told them he traveled around

the state and to Illinois and California. PSR ¶ 26. The Mayhalls

confirmed that Herrera-Alvarado carried a handgun while making heroin

deliveries and that he would always display the handgun to the

Mayhalls. PSR ¶ 27, 29. 2 Herrera-Alvarado introduced the Mayhalls to


2 Co-defendant Gustavo Velez-Nieves worked at a wireless store that sold stolen
property and confirmed that Herrera-Alvarado would frequently visit to purchase
cellphones. PSR ¶ 45. He confirmed that Herrera-Alvarado was always armed with a
handgun, that he would wave the handgun around the store, and he once fired several
rounds into the store’s ceiling. Id.
                                        5
   Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 6 of 28




his brother and that after Herrera-Alvarado was arrested in 2010 on a

separate drug offense, Jose Herrera-Alvarado and other members of the

DTO would make the heroin deliveries. PSR ¶¶ 28, 29.

  II.     Herrera-Alvarado pleads guilty and is sentenced to life in
          prison.

        A federal grand jury indicted Herrera-Alvarado in a superseding

indictment for conspiracy to possess with intent to distribute one

kilogram or more of heroin (Count One); possession with intent to

distribute one kilogram or more of heroin (Count Two); conspiracy to

possess with intent to distribute 50 grams or more of methamphetamine

(Count Three); conspiracy to possess with intent to distribute cocaine

(Count Five); and possession with intent to distribute 1 kilogram or more

of heroin (Count Nine). DE 30.

          a. Herrera-Alvarado testified he understood he was
             facing a life sentence.

        Herrera-Alvarado, with the benefit of a plea agreement, plead

guilty to count one of the superseding indictment. DE 188. His written

plea agreement provided, in relevant part, that:

  • He would plead guilty to count one of the superseding indictment,
    and in exchange the United States would move to dismiss the
    remaining counts, would dismiss the indictment in an illegal


                                     6
   Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 7 of 28




     reentry against him, and would recommend that three-level timely
     acceptance of responsibility reduction; Id. at 1.

  • The parties agreed that the statutory maximum penalty for each
    violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(A) is a mandatory
    minimum term of ten years to imprisonment for life; Id. at 2;

  • He agreed to “knowingly and voluntarily waiv[e] the right to
    “collaterally attack” the conviction and sentence, except that
    Defendant does not waive the right to raise a claim of ineffective
    assistance of counsel on direct appeal, if otherwise permitted, or on
    collateral review in a motion under United States Code, section
    2255”; Id. at 5

  • He agreed that he was satisfied that his attorney has rendered
    effective assistance of counsel ; Id. at 8

  During rearraignment, Herrera-Alvarado was placed under oath (DE

390 at 3), and testified to the following:

     • He discussed the indictment with his counsel and was fully
       satisfied with counsel’s representation; Id. at 5

     • That he understood the terms of the plea agreement, he had
       discussed it with his attorney, and understood what he was
       agreeing to; Id. at 6-7

     • A part from the written plea agreement, no one had made any
       promises to him in connection to the plea agreement; Id. at 7

     • No one had attempted to force him to plead guilty; Id. at 8

     • He understood that he was facing “not less than 10 years
       imprisonment, up to life imprisonment without probation, parole
       or suspended sentence”; Id. at 9-10



                                      7
   Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 8 of 28




        • He understood that he had the right to plead not guilty and that
          if he persisted in a plea of not guilty, he had the right to a trial
          by jury or judge; Id. at 13-14

        Herrera-Alvarado apologized to the district court (Harmon, J.) and

told the district court that he was pleading guilty because “my brother

and I sold drugs.” Id. at 19-20. The district court found that Herrera-

Alvarado was fully competent, aware of the nature of the nature of the

charge, and the consequences of the plea’s plea of guilty. Id. at 21.

          b. Herrera-Alvarado’s         Guideline      range     was      life
             imprisonment.

        Herrera-Alvarado’s offense level was 36. PSR ¶ 60. Herrera-

Alvarado received the following enhancements: a two-level enhancement

for possessing a firearm; a two-level enhancement for intimidating

Cervantes; and a four-level enhancement because Herrera-Alvarado was

an organizer and leader of the DTO. PSR ¶¶ 60-62, 64. Because Herrera-

Alvarado received an obstruction of justice enhancement, Herrera-

Alvarado did not receive an acceptance of responsibility reduction. PSR

¶ 67.

        Herrera-Alvarado’s prior counsel filed objections to the PSR

objecting to all of the enhancements. DE 308. Herrera-Alvarado objected

to the amount of drugs that he was held accountable and argued that the

                                       8
   Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 9 of 28




base offense level should have been 30. Id. at 1. He denied possessing a

firearm, engaging in witness intimidation, and that he was an organizer

or leader in criminal activity. Id. at 2. He also argued that he was entitled

to a mitigating role reduction under U.S.S.G. § 3B1.2. Id. at 3. The

United States filed a response to Herrera-Alvarado’s objections, and

argued that the evidence supported all of the enhancements and that

Herrera-Alvarado was not entitled to a mitigating role reduction. DE 310.

The probation officer filed an addendum stating that the Guidelines were

properly applied and correctly calculated. DE 311.

     At the beginning of sentencing, the district court (Harmon, J.)

asked Herrera-Alvarado if he had the chance to have the presentence

report translated, and if he understood what was contained in the report.

DE 374 at 2. Herrera-Alvarado replied that it was translated and he

understood the terms. Id. The district court also asked if he had any

objections to the report that his attorney did not make on his behalf. Id.

at 3. Herrera-Alvarado responded, “No. It’s fine.” Id.

     Herrera-Alvarado’s counsel vigorously renewed the same objections

he made in the presentence report. Id. Herrera-Alvarado’s counsel first

addressed the intimidation enhancement and argued that there was


                                     9
   Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 10 of 28




insufficient evidence to support it and that the Government agreed to

move for acceptance of responsibility under the terms of the plea

agreement. Id. at 3-4, 6-7. He then argued that the amount of drugs

attributed to Herrera-Alvarado was erroneously calculated. Id. at 10-11.

Herrera-Alvarado’s counsel argued that there were no photos to support

the weapon enhancement. Id. at 12-13. He also argued that the Herrera-

Alvarado should not be held accountable as a leader of the conspiracy. Id.

at 13-14.

     The Government responded to Herrera-Alvarado’s objections. Id. at

4-5, 8-10, 14-20. After considering both arguments, the district court

overruled the objections and adopted the PSR. Id. at 21. The Government

moved for a one-level reduction for Herrera-Alvarado pleading guilty and

saving judicial resources. Id. at 22. The district court granted the one-

level reduction. Id.

     Herrera-Alvarado’s counsel addressed the district court and asked

for a variance or downward departure from the Guidelines. Id. at 23-24.

Herrera-Alvarado then addressed the district court, expressed remorse,

and asked for a “low sentence.” Id. at 25-26. The district court imposed a

life sentence because it:


                                     10
    Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 11 of 28




      “takes into account the defendant’s conduct of the instant
      offense and appropriately sanctions illegal activities, his
      sentence is adequate and meets the objectives of United
      States Code Section 3553(a), which instructs the Court to
      impose a sentence sufficient, but not greater than necessary,
      when considering the nature and circumstances of the offense
      and the history and characteristics of the defendant.”


Id. at 28-29. The district court also stated that it “would impose a life

sentence, notwithstanding the legal objections.” Id. at 32. Herrera-

Alvarado appealed his sentence arguing that the district court failed to

ensure that he understood the nature of the charge against him, comply

with Federal Rule of Criminal Procedure 113, and determine that he

understood the terms of the appellate waiver. DE 346. The Fifth Circuit

found the district court did not commit any error and dismissed his

appeal based on the appellate waiver. DE 400. Herrera-Alvarado timely

filed a motion to vacate. DE 405.

    III. Herrera-Alvarado’s motion cannot support relief and
         should be denied.

      In his motion, Herrera-Alvarado asserts that his counsel rendered

constitutionally ineffective assistance by failing to:




3The Fifth Circuit noted that this claim was frivolous because it involved his brother’s
rearraignment not Herrera-Alvarado’s rearraignment. DE 401.
                                          11
   Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 12 of 28




          1. Communicate and inform him of the consequences of pleading
             guilty;

          2. File any substantive pretrial motions;

          3. Conduct an adequate and independent pretrial investigation;

          4. Negotiate a favorable plea agreement;

          5. Review, discuss, and explain the PSR to him;

          6. Properly argue objections to the PSR;

          7. Argue for mitigation of punishment and object to his sentence
             as being substantively unreasonable.

DE 405.

Because his claims are meritless, Herrera-Alvarado’s § 2255 motion

should be denied.

            a. Standard of Review for § 2255 Motions

     Motions pursuant to 28 U.S.C. § 2255 may only seek relief for

particular types of errors. United States v. Cervantes, 132 F.3d 1106, 1109

(5th Cir. 1998). A movant may raise a jurisdictional or constitutional

claim, however, a motion under § 2255 “may not do service for an appeal.”

United States v. Frady, 456 U.S. 152, 165 (1982).

     A § 2255 motion may be resolved without an evidentiary hearing

where the files, the motion, and record of the case conclusively show that


                                     12
   Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 13 of 28




no relief is appropriate. United States v. Santora, 711 F.2d 41 (5th Cir.

1983). If the record is adequate to fairly dispose of the allegations, the

court need inquire no further. United States v. Smith, 915 F.2d 959, 964

(5th Cir. 1990). “When the district court denies § 2255 relief without an

evidentiary hearing, the nature of the court's ruling is akin to a ruling on

a motion for summary judgment.” United States v. Poindexter, 492 F.3d

263, 267 (4th Cir. 2007). Rule 56 of the Federal Rules of Civil Procedure

provides that summary judgment should be granted “if the movant shows

that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (same). Mere allegations

of a factual dispute between the parties will not defeat an otherwise

proper motion for summary judgment.

           b. Ineffective Assistance of Counsel Law

     A Sixth Amendment claim of ineffective assistance of counsel

presented in a § 2255 motion is analyzed using the Supreme Court’s two-

step test in Strickland v. Washington, 466 U.S. 668, 694 (1984). To

prevail on this claim, the movant must demonstrate that his counsel’s

performance was both deficient and prejudicial. United States v. Willis,


                                     13
   Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 14 of 28




273 F.3d 592, 598 (5th Cir. 2001). This means that the movant must

demonstrate that counsel’s performance “fell below an objective standard

of reasonableness.” Id. (citing Strickland, 466 U.S. at 687). Second, the

movant must demonstrate “that there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would

have been different.” Hinton v. Alabama, 571 U.S. 263, 275 (2014). A

movant must satisfy both components of Strickland and the failure to

establish either deficient performance or prejudice is fatal to their claim.

466 U.S. at 687.

              i. Herrera-Alvarado has not met his Strickland
                 burden on proving his claim that his attorney
                 failed to communicate with him about the
                 consequences of pleading guilty.
     Herrera-Alvarado contends that his prior counsel failed to

communicate with him and inform him of the consequences of pleading

guilty. DE 405 at 5; 406 at 15-17. When a defendant pleads guilty on the

advice of counsel, counsel has the duty to advise the defendant of the

available options and possible consequences. Beckham v. Wainwright,

639 F.2d 262, 267 (5th Cir. 1981).          “Further, collateral relief is

appropriate where trial counsel was ineffective by giving a defendant

substandard advice about his sentence exposure under the Sentencing

                                     14
   Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 15 of 28




Guidelines during plea negotiations.” Wimberly v. United States, No.

1:16-CV-204, 2019 WL 4691727 at * 8 (E.D. Tex. Sept. 25, 2019).

     Here, Herrera-Alvarado’s statements that his counsel failed to

communicate and inform him of the consequences of pleading guilty are

directly contradicted by his own testimony at the rearraignment hearing.

Herrera-Alvarado testified that he discussed the charges with his

attorney and that he was satisfied with his attorney. DE 390 at 5. He

admitted that the plea agreement was translated for him, that he

discussed the terms of the plea agreement with his attorney, and that he

understood the terms of the agreement. Id. at 6-7. When the district

court reviewed the penalties that he was facing, which was not less than

10 years and up to life imprisonment, he affirmed that he understood the

maximum possible penalties. Id. at 9-10. Herrera-Alvarado testified that

he understood the consequences of pleading guilty, including the rights

he was giving up by pleading guilty. Id. at 13-14. Herrera-Alvarado was

also aware of the evidence against him. Id. at 17-20. After being aware of

the consequences and his circumstances of pleading guilty, Herrera-

Alvarado made a fully informed choice to plead guilty. Id. at 21; see also




                                     15
   Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 16 of 28




Blackledge v. Allison, 431 U.S. 63, 74 (1977) (“Solemn declarations in

open court carry a strong presumption of verity.”).

     Accordingly, Herrera-Alvarado has failed to satisfy his burden of

proving counsel’s performance was deficient. Even assuming counsel’s

performance was deficient, Herrera-Alvarado has failed to demonstrate

how he was prejudiced by his counsel’s performance.

             ii. Herrera-Alvarado has not satisfied either prong
                 of Strickland in proving his counsel failed to file
                 any helpful pretrial motions.

     Herrera-Alvarado contends that his counsel failed to file any

pretrial motions such as “Motion for Discovery; Request for Rule 404(b)

of the Federal Rules of Evidence [Material]; Motion for Brady/Giglio

Material; and for Equal Access for Purposes of Interview; and a Motion

to Suppress Evidence or Exhibits.” DE 406 at 17. He argues that had any

of these motions been filed, he could have made “an informed decision on

whether to plead guilty or proceed to trial.” Id.

     “The filing of pretrial motions falls squarely within the ambit of

trial strategy” and “[c]ounsel is not required to engage in the filing of

futile motions.” Murray v. Maggio, 736 F.2d 279, 283 (5th Cir. 1984)

Thus, where a defendant alleges that his counsel rendered ineffective


                                     16
   Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 17 of 28




assistance by failing to file particular pretrial motions, in order to meet

his burden to show deficient performance, he must “overcome the

presumption that [not filing the suggested motions] was within the realm

of trial strategy.” Id. Herrera-Alvarado fails to discuss in detail what

evidence these motions would acquire, much less overcomes the

presumption that counsel’s decision to forgo these motions was within

the realm of trial strategy and to show that the Constitution compelled

counsel to file these motion. Herrera-Alvarado also has not demonstrated

that any of these motions would have been granted, or would have

affected the outcome of the case if his counsel would have pursed them.

Herrera-Alvarado, accordingly, fails to satisfy either prong of Strickland.

             iii. Herrera-Alvarado has not met his burden under
                  Strickland regarding his claim counsel failed to
                  conduct an adequate pretrial investigation.

     Herrera-Alvarado argues that his prior counsel failed to “research

the case law, interview witnesses or investigate the facts” and that there

was “no independent pretrial investigation to challenge the government’s

case-in-chief.” DE 406 at 19. He argues that had an investigation been

completed, his counsel would have realized that “no drugs were found nor




                                     17
   Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 18 of 28




tested on the day of the arrest. No physical evidence, nothing but a

fictional story.” Id. at 24.

      “A defendant who alleges a failure to investigate on the part of his

counsel must allege with specificity what the investigation would have

revealed and how it would have altered the outcome.” Nelson v. Hargett,

989 F.2d 847, 850 (5th Cir. 1993). Herrera-Alvarado fails to satisfy his

burden and the record controverts his claim there was no evidence to

support his conviction. As reflected in the PSR and at sentencing, the

evidence showed that Herrera-Alvarado was a leader and organizer of a

narcotics trafficking conspiracy that dealt in multi-kilogram quantities

of heroin and other narcotics over an extended period of time. PSR ¶¶ 13-

24. The evidence to support Herrera-Alvarado’s conviction are multiple

interviews his co-conspirators Cervantes, Velez-Nieves, Nunez, and

Ortiz, interviews with his customers, wire-taps, drug seizures,

surveillances, and the seizure of corroborating evidence during Herrera-

Alvarado’s arrest (including packaging materials for storage or

distribution such as balloons, black plastic tape, scales, and chemical

“cutting” agents). Herrera-Alvarado’s allegation that an investigation




                                     18
   Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 19 of 28




would have uncovered “no physical evidence” is controverted by the

record.

     Herrera-Alvarado also offers no further details on which witnesses

his counsel should have interviewed. Given the totality of the

circumstances, Herrera-Alvarado has not shown—and cannot show—

that “the result of the proceeding would have been different” if his counsel

had investigated witnesses or additional facts.

             iv. Herrera-Alvarado has not met his burden under
                 Strickland regarding his claim counsel failed to
                 attempt to negotiate a favorable plea agreement.

     Herrera-Alvarado repeatedly asserts, in six pages, that his counsel

failed to negotiate a favorable plea agreement and that he was

“misinformed” about the consequences of pleading guilty. DE 406 at 28-

34. “A guilty plea is not rendered involuntary by the defendant's mere

subjective understanding that he would receive a lesser sentence.” Daniel

v. Cockrell, 283 F.3d 697, 703 (5th Cir. 2002). “In other words, if the

defendant's expectation of a lesser sentence did not result from a promise

or guarantee by the court, the prosecutor, or defense counsel, the guilty

plea stands.” Id. (citing Spinelli v. Collins, 992 F.2d 559, 561-62 (5th Cir.

1993).


                                     19
   Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 20 of 28




     Herrera-Alvarado gained the following benefits from the plea

agreement: the Government agreed to dismiss the remaining counts

against him; agreed to dismiss the indictment in his illegal reentry case;

and agreed to recommend a three level reduction for acceptance of

responsibility. DE 188 at 6-8. Contrary to Herrera-Alvarado’s allegation,

the plea agreement provided the potential for a lesser sentence. Herrera-

Alvarado understood the statutory maximum penalty of ten years to life

imprisonment. Id. at 2. Based upon his testimony at his rearraignment

hearing, there leaves no doubt that Herrera-Alvarado knew he was facing

a life sentence, understood the sentencing process, and in particular, that

his sentence would not be determined until sentencing. DE 390 at 6-10.

Herrera-Alvarado cannot demonstrate that he did not understand the

consequences of pleading guilty and that he was facing up to life in

prison.

     Even if prior defense counsel predicted a lower sentence, Herrera-

Alvarado’s “reliance on that sentencing estimate would have been

unreasonable given the numerous warnings he received at his

Rearraignment that the maximum sentence for the [sic] offense to which

he was pleading guilty was life.” United States v. Riojas, No. CIV.A. H-


                                     20
   Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 21 of 28




04-2093, 2006 WL 3254523, at *19 (S.D. Tex. Nov. 9, 2006). Further, by

pleading guilty Herrera-Alvarado “had the potential for a less harsh

sentence given that the Government dismissed the remaining counts”

and “the potential for a three-level reduction for acceptance of

responsibility.” Id. Had Herrera-Alvarado gone to trial, “it is highly

likely that the jury would have found him guilty, based on the evidence,

and there would have been no chance of a reduction based on his

cooperation.” Id. To the extent that his counsel could have negotiated a

better plea, upon this record, he cannot prove that the Government would

have been willing to enter such an agreement. Given the potential

sentencing benefits Herrera-Alvarado gained by pleading guilty,

Herrera-Alvarado has not demonstrated that his counsel’s performance

was deficient under Strickland in negotiating a fair plea.

              v. Herrera-Alvarado has not met his burden under
                 Strickland regarding his claims that counsel
                 failed to review and properly argue objections to
                 the PSR.

     Herrera-Alvarado asserts that his counsel failed to review the PSR

with him and failed to properly argue his objections to the PSR. DE 406

at 35-38. The record belies his claims.



                                     21
    Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 22 of 28




      To the extent that Herrera-Alvarado is arguing that his rights

under Rule 324 were violated, that claim is futile “because he has not

demonstrated why he could not have raised the claim on direct appeal or

via a motion filed pursuant to Fed. R. Crim. P. 35(c).” See United States

v. Navarro-Perez, 200 F.3d 814 (5th Cir. 1999). In any event, at the

sentencing hearing, Herrera-Alvarado testified that he had the chance to

have his presentence investigation report translated for him, that he

understood what was contained in the presentence report, and that he

did not have objections to the report besides the ones raised by his counsel

on his behalf. DE 374 at 2-3. Further, Herrera-Alvarado must also show

prejudice under Strickland, which he has not, therefore he fails to meet

his burden.

      Herrera-Alvarado also asserts his counsel failed to properly argue

the objections. DE 406 at 35-38. He argues that prior counsel failed to

argue that he was not involved in the conspiracy and the amount of drugs

that were attributed to him. Id. at 37. Herrera-Alvarado denies that he

was a leader of the conspiracy because “he was mainly a drug user.” DE



4Rule 32(i)(1)(A) requires that the district court verify that the defendant and the
defendant’s attorney have read and discussed the presentence report and any
addendum to the report.
                                        22
   Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 23 of 28




406 at 35. He also contends that the PSR contained felonies that were not

his and his criminal history category should have been II. Id. at 37.

Herrera-Alvarado also complains that he did not intimidate Cervantes.

Id. at 38.

      First, prior counsel filed objections to all the enhancements. DE

308; DE 374. He argued that Herrera-Alvarado was not a leader of the

conspiracy, he should receive a mitigating role enhancement, and prior

counsel objected to the amount of drugs attributed to Herrera-Alvarado.

DE 308 at 1, 3-5.

      Second, the evidence supports all of the enhancements. As

explained above, interviews with multiple co-conspirators, surveillance,

intercepts, and interviews proved that Herrera-Alvarado instructed and

facilitated a wide-spread drug organization with his brother. PSR ¶¶ 8,

11, 18, 21-22, 24-30. Cervantes told agents he was intimidated by

Herrera-Alvarado and the government provided the report detailing the

recording of the Cervantes and Herrera-Alvarado’s conversation. PSR ¶

44; DE 310-11. Herrera-Alvarado has not offered any evidence that the

felonies attributed to him are not his, and he testified that he did not

have any objections to them. DE 374 at 3.


                                     23
   Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 24 of 28




     Herrera-Alvarado simply offers up his “personal disagreement and

conclusory denial of the facts recited in these PSR paragraphs, which

would provide counsel with little-to-no basis on which to challenge

successfully the information or lodge successful objections –within a

reasonable probability—to these paragraphs.” See Linares v. United

States, No. CR M-13-1081-2, 2017 WL 1149207, at *3 (S.D. Tex. Mar. 2,

2017), report and recommendation adopted, No. CR M-13-1081-2, 2017

WL 1106359 (S.D. Tex. Mar. 24, 2017). That is not enough to meet

Herrera-Alvarado’s burden under Strickland and his claims should be

denied.

             vi. Herrera-Alvarado fails to demonstrate that his
                 counsel’s performance was deficient under
                 Strickland regarding his counsel’s failure to
                 object to his sentence.

     Finally, Herrera-Alvarado asserts that his counsel failed to object

to his sentence as to being substantively unreasonable because it “[over

represents] the seriousness of his criminal history or the likelihood that

he will commit other crimes.” DE 406 at 38. He also argues that his

attorney “failed to file any kind of motion for a downward variance.” Id.

     To the extent that Herrera-Alvarado contends counsel failed to

appeal his sentence as substantively unreasonable under § 3553(a),

                                     24
   Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 25 of 28




Herrera-Alvarado cannot satisfy either prong under Strickland in light

of the valid appellate waiver. See United States v. Herrera-Alvarado, 728

F. App’x 321, 322 (5th Cir. 2019) (Finding district court confirmed

Herrera-Alvarado’s understanding of the appellate waiver and finding

waiver is valid). Counsel neither performed deficiently nor caused him

prejudice by failing to raise the issue on appeal since the Fifth Circuit

could not have substantively considered the issue in light of the waiver.

     Prior counsel also did not perform deficiently by failing to object

because counsel is not required to make futile objections. See Koch v.

Puckett, 907 F.2d 524, 527 (5th Cir. 1990) (“This Court has made clear

that counsel is not required to make futile motions or objections.”).

Herrera-Alvarado’s Guideline range was life imprisonment. PSR ¶ 116.

His Guideline sentence is presumed to be reasonable. United States v.

Rodriguez-De la Fuente, 842 F.3d 371, 375 (5th Cir. 2016) (“[A] within-

guidelines sentence is reasonable.”). Herrera-Alvarado also cannot show

that he was prejudiced by counsel’s failure to object. The district court

explicitly stated that it considered the § 3553(a) factors and that it “would

impose a life sentence, notwithstanding the legal objections.” DE 374 at

32. Accordingly, this claim fails.


                                     25
   Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 26 of 28




      As to Herrera-Alvarado’s claim that his counsel should have filed a

motion for a downward variance, that claim also fails. First, prior defense

counsel requested that Herrera-Alvarado receive a mitigating role

reduction. DE 310; 374 at 13. Second, prior defense counsel requested “a

possible variance or downward departure” at sentencing. DE 374 at 23.

Herrera-Alvarado cannot prove deficient performance or prejudice

because the Court denied the request and stated that it would impose a

life sentence “notwithstanding the legal objections,” Id. at 32. This claim

also fails.

   IV.   Conclusion

      The United States respectfully requests that this Court dismiss

Herrera-Alvarado’s § 2255 motion. The record conclusively demonstrates

that no relief is appropriate; thus, no evidentiary hearing is needed.

Santora, 711 F.2d at 42. Because reasonable jurists could not disagree

with the denial of the § 2255 motion, no certificate of appealability should

issue. See United States v. Bernard, 762 F.3d 467, 483 (5th Cir. 2014).




                                     26
Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 27 of 28




                                Respectfully submitted,


                                RYAN K. PATRICK
                                United States Attorney

                                CARMEN CASTILLO MITCHELL
                                Chief, Appellate Division

                                /s/ Catherine Pick
                                CATHERINE PICK
                                Assistant United States Attorney
                                Texas Bar No. 24101749
                                Attorneys for Respondent
                                1000 Louisiana Street, Ste. 2300
                                Houston, TX 77002
                                (713) 567-9102




                                  27
   Case 4:15-cr-00044 Document 409 Filed on 12/09/19 in TXSD Page 28 of 28




                     CERTIFICATE OF SERVICE

     I, Catherine Pick, certify that a true and correct copy of the

foregoing United States’ Memorandum in Opposition to Pedro Herrera-

Alvarado’s Motion for Relief under 28 U.S.C. § 2255 was electronically

filed with the United States District Clerk for the Southern District of

Texas on December 9, 2019. A true and correct copy of the foregoing

motion will be served on December 9, 2019 via certified mail, return

receipt requested, addressed to:

Mr. Pedro Herrera-Alvarado
Reg. No. 80000-379
USP Beaumont
P.O. Box 26030
Beaumont, TX 77720

                                          /s/ Catherine Pick
                                          CATHERINE PICK
                                          Assistant United States Attorney




                                     28
